



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Sahota,
    2015 ONCA 336

DATE: 20150512

DOCKET: C58190

Watt, Pepall and Benotto JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Charnjit Sahota

Appellant

Anida Chiodo, for the appellant

Joanne Stuart, for the respondent

Heard and released orally: April 29, 2015

On appeal from the sentence imposed on April 5, 2013 by
    Justice Allan Gary Letourneau of the Ontario Court of Justice, sitting without
    a jury.

ENDORSEMENT

[1]

The appellant participated in a riot at Joyceville Institution about
    four years ago. He and several other inmates attacked a lesser number of
    inmates, who barricaded themselves in a room in the prison. They then focused
    their attack on a single inmate who suffered significant injuries that required
    surgery and resulted in permanent memory loss.

[2]

The appellant pleaded guilty to aggravated assault as an included
    offence on a count that charged him with attempted murder. He was sentenced to
    a term of imprisonment of seven and one-half years less 45 days credit for
    pre-sentence custody. Trial counsel for the Crown had sought a sentence of
    eight to ten years. Trial counsel for the appellant had argued in favour of a
    sentence of three and one-half to five years.

[3]

The appellants participation in the attack was considerable, substantially
    in excess of anything done or even attempted by other inmates. He participated
    in the initial attack along with several others. Several minutes later, he
    returned to the room, in which the victim lay, obviously unconscious and
    severely injured, in a pool of blood on the floor. The appellant was armed with
    a pool cue. He spat on the victim, then proceeded to strike and spear him in
    his genital area. He pulled down the victims pants, looked at his genital
    area, released the pants and speared the victim again in his genital area. He
    then stomped on the victim before leaving the room.

[4]

The appellants principal complaint here is that the sentencing judge
    failed to properly apply the principle of parity in determining a fit sentence
    for the appellant and for his offence. In order to advance this claim of error,
    the appellant and respondent have agreed that we should consider, as fresh
    evidence, transcripts of the proceedings involving other participants who
    pleaded guilty before the same judge, to the same or related offences. We have
    received, and considered, that evidence.

[5]

We are not prepared to interfere with the sentence imposed.

[6]

Section 718.2(b) of the
Criminal Code
requires a sentencing
    judge to take into account the principle that a sentence should be similar to
    sentences imposed on similar offenders for similar offences committed in
    similar circumstances. This principle is one of parity, not of equivalence. It
    does not require equivalent sentences. Nor does it forbid disparate sanctions
    for persons involved in the same offence. Were that so, it would run afoul with
    the fundamental principle of sentencing in s. 718.1, that of proportionality.

[7]

The principle of parity means that any disparity between sentences for
    different offenders in a common venture requires justification. The appellants
    participation in this offence was, as mentioned, of significantly greater
    gravity than that of the others. His participation did not end, as did the
    others, with the first attack. He returned minutes later, with a weapon, a pool
    cue, spat on the victim, who was clearly unconscious, and then proceeded to
    strike him repeatedly with the pool cue.

[8]

The sentencing judge imposed sentences on the other participants who
    pleaded guilty. Each of those sentencings proceeded on the basis of a joint
    submission. The sentencing judge was of the view that the joint submissions did
    not bring the administration of justice into disrepute. His concurrence with those
    submissions did not compel him to impose an equivalent or near equivalent
    sentence on the appellant for an offence that reflected a significantly greater
    degree of moral blameworthiness.

[9]

Nor are we persuaded that the trial judge gave inappropriate weight to
    the strength of the Crowns case against the appellant. Unlike other
    participants who may have challenged the Crowns case on identification, the
    appellant was unmasked and readily identifiable. It is not inappropriate for a
    trial judge to consider that a guilty plea in the face of an overwhelming case
    may not be accorded the same weight as one in which an accused pleads guilty
    and gives up significant litigable issues.

[10]

In
    the end, we are not persuaded that the sentence imposed reflects an error in
    principle, an overemphasis on or failure to consider a relevant factor, or the
    imposition of a sentence outside the range of sentence appropriate for this
    offence and this offender.

[11]

While
    leave to appeal sentence is granted, the appeal from sentence is dismissed.

David
    Watt J.A.

S.E.
    Pepall J.A.

M.L.
    Benotto J.A.


